DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                NO. 12-06-00253-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
EARL
A HARGRAVE AND
GILBERT
M. HARGRAVE,            §          APPEAL FROM THE THIRD
APPELLANTS
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
DAVID
HENDRY, JERRY BAKER AND 
JUNE GREENE, TRUSTEES OF
THE     §          HENDERSON
COUNTY, TEXAS
E.E.
AND E.D. HENDRY LIVING TRUST,          
APPELLEES


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant Gilbert M. Hargrave has filed a motion to
dismiss this appeal.  Attached to his
motion is a copy of an agreement signed by all parties in settlement of all
claims.  A copy of the motion has been
sent to all parties or their attorney of record.  Because Hargrave has met the requirements of
Texas Rule of Appellate Procedure 42.1(1), the motion is granted, and the
appeal is dismissed.
Opinion
delivered January 24, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(PUBLISH)